Citation Nr: 0606305	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-16 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
thoracolumbar spine.

2.  Entitlement to service connection for arthritis of the 
cervical spine.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a decision dated in May 2005, the Board found that new and 
material evidence to reopen these claims had been presented.  
The Board reopened the claims and remanded for examinations.

(Consideration of the claim of service connection for 
arthritis of the cervical spine is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  The veteran likely has degenerative joint disease of the 
thoracolumbar spine that is attributable to his military 
service.

2.  The veteran does not have headaches that are attributable 
to his military service.


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the 
thoracolumbar spine is a result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).

2.  The veteran does not have headaches that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102,  3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran claims his headaches began, and occurred three to 
four times per year, before service.  He claims that, since 
his service in Vietnam, his headaches have increased in 
severity and frequency.  He has theorized that these changes 
may have been caused by exposure to loud noises or Agent 
Orange while serving in Vietnam.  While his Report of Medical 
History given at the time of his induction examination in 
June 1969 noted he had a history of headaches and recurrent 
back pain, he now claims that his current spine difficulties 
originated with a jump from a truck while in service, and 
that his headaches may be caused by his back disability. 

The veteran's service medical records (SMRs) show that during 
his induction examination he claimed to have suffered from 
heatstroke and headaches prior to service, and had a history 
of recurrent back pain.  A June 1969 note from the veteran's 
local Selective Service Board noted that the veteran had 
suffered a heat stroke in 1968, and that, since that time, he 
had had recurring headaches.  The veteran's separation 
examination showed no complaints of headaches or backaches, 
and the veteran stated that he was in good physical 
condition.  That examiner noted atypical headaches by 
history.  

The report of a December 1978 VA examination noted the 
veteran reported having headaches since before entering 
service.  The examiner's diagnosis was:  no neuropathology 
found, atypical migraine headaches by history.  A December 
1994 VA examiner diagnosed migraine headaches dating from in-
service years, and old compression fractures of thoracic and 
lumbar spine with degenerative arthritis with limited range 
of motion.

Treatment notes from A.W., M.D., dated from December 1986 to 
July 1993, noted treatment for what were described as 
migraine-like headaches.  Dr. A.W. expressed no opinion 
regarding the etiology of the veteran's headaches.  

Of record are statements from the veteran recounting his 
experiences and the history of his headaches, dating from 
before service.  Also of record are several lay statements 
from friends, neighbors, and service buddies.  A statement 
from E.M, the veteran's platoon sergeant in Vietnam, noted 
that the veteran jumped from a two and one-half ton truck in 
full combat gear while carrying an M60 machine gun and 
ammunition box.  E.M. stated that the veteran hurt his back 
in the jump, but that the veteran said he would be all right, 
and so no report was filed.  A statement from L.C., who also 
served with the veteran in Vietnam, also recounted the 
veteran's jump from the truck.  A statement from R.C. averred 
that the veteran suffered from migraine headaches.  Several 
statements from friends, neighbors, and the veteran's 
minister all reported that the veteran suffers from headaches 
and/or backaches.

A letter from P.F., D.C., dated in February 1995, noted that 
the veteran's x-rays showed no pathology or fractures, and 
that the veteran had subluxations at C2-C3 and at C6 and C7.  
Dr. P.F. stated that the veteran's condition may be related 
to the possible distortion of his spine due to the 
compression fractures in the lumbar spine.  

A note from D.F., M.D., dated in January 2001, stated that he 
treated the veteran in the mid-1970s, that the veteran was 
still having headaches, and that his diagnosed stenosis of 
the cervical spine could contribute to this.  Also of record 
is a February 2001 letter from R.A., M.D., stating that the 
veteran had developed daily migraine headaches due to back 
injuries, which were described as compression fractures in 
the third and fourth lumbar vertebrae attributed to an injury 
in the service.  It was also noted that the veteran had 
developed subluxations in the cervical spine.

A note from G.K., M.D., dated in February 2001, attributed 
the veteran's migraine headaches to moderate spondylitic 
changes of C-4 and C-5 with moderate spinal stenosis.  A note 
from T.A., D.O., dated in July 2002, noted that the veteran 
had migraine headaches periodically, and that he was treated 
four times in 1976 for migraine headaches.  A note from R.A., 
M.D., dated in July 2002 stated that the veteran was seen 
three times in 1978, and treated for severe headaches.  
Treatment records from VAMC Lexington dated from October 1993 
through May 2003 document ongoing treatment for headaches and 
backaches.

On remand, the veteran was afforded two VA examinations:  one 
related to his back complaints, and one related to his 
headaches.  At a June 2005 examination, the veteran said that 
he had injured his back in a jump from a truck, and that it 
continued to bother him for about two weeks.  The veteran 
reported that after discharge from the service, he was 
troubled by pain that recurred two to four times per year.  
On examination, the examiner found no indications of 
ankylosis of the spine, and no evidence of spasm.  There were 
some limitations to range of motion imposed by what was 
described as mild pain with motion.  The examiner determined 
that there was no additional limitation of motion on 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  

Imaging study results showed moderate degenerative changes in 
the lower thoracic spine; degenerated discs, disc bulging, 
and spondylosis in the lumbar spine; and moderate spondylitic 
changes and associated spinal canal stenosis in the cervical 
spine.  The examiner's diagnosis was degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the 
lumbar spine.  In response to a question posed by the Board 
in its remand, the examiner opined that it is at least as 
likely as not that the veteran's DJD of the lumbar spine was 
caused by, a result of, or made worse by the veteran's 
activities in military service.  The examiner noted that her 
opinion required some speculation because the changes to the 
veteran's spine were diffuse, because many years had passed 
with no medical evaluation to document complaints, and 
because no imaging studies to document the progression of 
changes.

The veteran also was afforded a VA examination related to his 
headaches, given in June 2005.  The examiner noted the 
history provided by the veteran that his headaches began 
either in grade school or as an early teenager, and that they 
occurred perhaps four to five times per year.  The examiner 
noted the veteran's notation at the time of his induction 
examination that he had frequent and severe headaches prior 
to service.  After examination, the examiner noted that the 
veteran had complicated migraine with aura, as evidenced by 
facial numbness and speech disturbance.  The examiner opined 
that, since these headaches clearly pre-dated his military 
service, they were therefore not caused by military service.  
The examiner noted there was only one entry in the veteran's 
SMRs relating to complaint of headache, and therefore 
concluded that military service did not significantly worsen 
the headaches in terms of frequency or severity.  The 
examiner also opined that the veteran's headaches were not 
caused by or chronically made worse by a spine disability.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1979).

Here, there is medical evidence that the veteran has a 
current lumbar spine disability.  While there is no medical 
evidence in the veteran's SMR of an in-service back injury or 
aggravation to his admitted pre-service backaches, there is 
lay testimony from two service buddies that the veteran hurt 
his back when jumping from a truck while serving in Vietnam.  
There also is medical evidence of a nexus between the 
veteran's military service experiences and his current 
thoracolumbar disability.  The June 2005 VA examiner opined 
that it is at least as likely as not that the veteran's DJD 
of the lumbar spine was caused by his activities in military 
service.  It was also noted previously (see December 1994 VA 
examination report), and at the June 2005 examination, that 
degenerative changes were also evident in the lower thoracic 
spine and extended into the lumbar spine.

The examiner commented that his opinion required some 
speculation, given the long time since the in-service injury 
and the dearth of medical evidence since that time.  Based on 
the examiner's use of the word "speculation," the RO denied 
service connection for a back disability.  The Board finds, 
however, that professional medical opinion inherently 
involves at least some degree of speculation, especially when 
the record is not as complete as an examiner might find 
ideal, and that the examiner's choice of words in detailing 
her rationale for this medical opinion cannot stand in the 
way of giving the veteran the benefit of the doubt.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds it is 
at least as likely as not that the veteran's DJD of the 
thoracolumbar spine began during, or was aggravated by, 
active military service, and that service connection is 
therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the veteran's claim of service connection for 
headaches, the Board finds that there is clear medical 
evidence of a current disability.  However, other than the 
single SMR entry of headache complaint, there is no medical 
evidence of in-service incurrence or aggravation of the 
veteran's headaches.  There also is no medical evidence of a 
nexus between the current headaches and any in-service 
injury.  Specifically, the June 2005 VA examiner opined that, 
because the veteran's headaches clearly pre-dated his 
military service, they were not caused by military service.  
The examiner also concluded that service did not 
significantly worsen the headaches in terms of frequency or 
severity, and that the veteran's headaches were not caused by 
or chronically made worse by a spine disability.  

A veteran is entitled to a presumption of soundness when 
disease is not noted at entry, but here the veteran clearly 
had a problem with headaches before service.  Consequently, 
in order for service connection to be granted a worsening 
during service would need to be demonstrated.  However, there 
is a paucity of evidence on this point, so much so that the 
lack of evidence tends to prove the conclusion that there was 
in fact no underlying worsening, as suggested by the June 
2005 examiner.  The Board therefore concludes that the 
greater weight of the evidence shows that there was no 
worsening and the veteran therefore does not benefit from the 
presumption of aggravation.

The Board has considered other medical evidence and opinions 
of record that appear to contradict the conclusions reached 
by the June 2005 VA examiner, but rejects them for the 
following reasons.  First, the December 1994 VA examiner 
diagnosed migraine headaches dating from in-service years.  
The Board notes, however, that this conclusion clearly 
derived from the veteran's report that he was treated once 
for headaches while in service.  It is clear from the 
examination report that the veteran did not report to the 
examiner that he had suffered from headaches since well 
before military service.  Thus, this examiner's opinion was 
based on an incomplete history provided by the veteran and is 
therefore flawed.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993) (doctor's opinions based on history furnished by 
appellant and unsupported by clinical evidence were merely 
conclusions unsupported by any objective medical evidence).

Similarly, the brief written statements from Dr. D.F., Dr. 
R.A., and Dr. G.K., all of which attribute the veteran's 
headaches to his back injury, are merely conclusions 
unsupported by any clinical evidence.  None of the statements 
provides competent medical evidence of a nexus between the 
veteran's headaches and his military service or a spine 
disability.  Further, Dr. D.F.'s statement merely says that 
the veteran's stenosis of the spine could contribute to his 
headaches.  This statement of what could be is merely a 
statement of possibilities and is therefore not competent 
medical evidence of a nexus between the veteran's headaches 
and either his military service or his back disability.  
Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, doctor's opinion simply is too speculative to 
provide the degree of certainty required for medical nexus 
evidence.)

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran's current headaches are not traceable to disease or 
injury incurred in or aggravated during active military 
service.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2002, five months before the RO denied the veteran's claim to 
reopen these service connection claims.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews, and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations in order to advance these claims.  VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for degenerative joint 
disease of the thoracolumbar spine is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

Entitlement to service connection for headaches is denied.


REMAND

When this case was before the Board in May 2005, it was 
pointed out that the veteran's claim of service connection 
for arthritis was made as to the thoracic, lumbar and 
cervical spine.  The case was remanded for an examination and 
medical opinion as to the relationship of any arthritis of 
the spine to military service.  As noted in the Board's 
decision above, the June 2005 examiner noted that imaging 
studies had in fact shown spondylitic changes in the cervical 
spine, but limited her opinion to degenerative joint disease 
of the lumbar spine.  At this point, it should also be noted 
that the report of the June 2005 examination conducted with 
respect to the veteran's claim of service connection for 
headaches showed that an August 15, 2003, cervical spine film 
had shown spondylosis, suggesting that the veteran did in 
fact have some sort of arthritic process of the cervical 
spine.  In order to obtain an opinion as to any arthritis of 
the cervical spine, another remand is required.  Accordingly, 
the case is REMANDED for the following actions:

1.  The RO should obtain a copy of the 
August 15, 2003, cervical spine x-ray 
report mentioned in the June 2005 VA 
examination report for headaches.  

2.  The VA examiner who conducted the 
June 2005 examination should thereafter 
be asked to supplement her opinion as to 
whether the veteran experiences any 
cervical spine arthritis that is 
attributable to military service.  The 
medical probabilities for a nexus to 
service, including injury incurred 
coincident therewith, should be stated.  
(The file should be made available to the 
examiner for this purpose.  If another 
examination is deemed necessary to 
formulate an opinion, or to make a 
definite determination as to whether the 
veteran has arthritis of the cervical 
spine, it should be scheduled.)

3.  The RO should thereafter readjudicate 
the claim of service connection for 
cervical spine arthritis.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  
The veteran should be given opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


